Title: Jefferson’s Draft of Instructions for James Wilkinson, 8 November 1806
From: Jefferson, Thomas
To: 


                        
                            document i
                  
                        
                            document ii
                  
                        
                            document iii
                  
                  
                     document iv
                  
                  
                     document v
                  
                  
                     document vi
                  
                     
                        
                            
                        
                        
                     
                        
                                                
                            
                                Nov. 8. 1806.
                            
                            Represent to Genl. Wilkinson
                        That the great probability of an amicable & early settlement of our differences with Spain at Paris had
                            rendered the Executive extremely desirous of avoiding actual hostilities, because it would be a mere destruction of human
                            life without affecting in the smallest degree the settlement, or it’s conditions. that therefore they had determined to
                            assume the Sabine as a temporary line of separation between the troops of the two nations, including no place actually
                            held by Spain, but Bayou Pierre, which was therefore excepted in the orders of May 6., & that without any restriction as
                            to the force the Spaniards might chuse to place there. that we yielded to their retaining it’s possession because they had
                            it, and the temporary ground we thought it best to take was the status quo. the Executive hopes that Genl. Wilkinson has
                            done no more than take the position hinted at in a former letter of his between Bayou Pierre & Nacogdoches; but still on
                            our side of the Sabine, in order, by putting them in fear for Nacogdoches, to induce them to retire from Bayou Pierre. if
                            this has taken place, & without any actual hostility, it will be deemed fortunate: but if hostilities have actually
                            taken place in order to drive the Spaniards by force from Bayou
                            Pierre, the Executive regret it as contrary to their intentions, and as an useless sacrifice of the lives it may have
                            cost. but whether hostilities have been actually committed or not, Genl. Wilkerson is instructed immediately to propose to
                            the Spanish Commandant a written Convention of the tenour of the one now inclosed; and if it is agreed to, let him leave
                            at Natchitoches only   companies & withdraw the rest of his forces to Fort Adams. (a) but if the convention &. notwithstanding previous commencement of hostilities if a written convention cannot be obtained let him remain on the defensive according to former orders, leaving them in possession of Bayou Pierre if they still possess it and restraining their patroles to the Western side of the road leading thence to Nacogdoches, & giving them notice that they will not be permitted to patrole the country on the Eastern side of that road, from it’s intersection with the Sabine to the mouth of that river.
                            
                        
                        
                     
                                                
                            
                                                    
                            
                            
                           8 Nov. 1806
                        
                        
                     (a)
                     But if the convention cannot be obtained you may agree to such temporary line of patroles between the
                            positions then occupied by the troops of the two nations as will prevent or suspend hostilities till further orders: and
                            if you should have at that time possession of Bayou pierre, you may even agree if it is insisted on to withdraw the
                            american troops from that settlement, provided that it shall not be occupied by the Spanish troops.
                        If every proposition either of convention or temporary line shall be rejected; take the best measures for
                            the protection & defence of the settlements in our actual possession: still observing that if no hostilities shall have
                            begun, you must remain, till attacked, strictly on the defensive; and that you must not, in any event whatever, cross the
                            Sabine river.
                        If either a convention or a suspension of hostilities shall be agreed on, any Spanish post East of the
                            Mississippi which might (as seems to have been contemplated by Gen. Wilkinson) have been previously occupied by the
                            Americans must be evacuated. Nor is any such post to be occupied, even in case of hostilities on the west of the
                            Mississippi, unless the safety of New Orleans should in the joint opinion of Govr. Claiborne & Gen. Wilkinson render it
                            necessary to take possession of the country between the Mississippi & Pearl river. No part of the country east of Pearl
                            river must in any event be occupied.
                            
                        
                        
                     
                                                
                            
                            
                            
                            
                           8 Nov. 1806
                        
                        
                     Should the convention be refused, with an offer to concur in a suspension of hostilities; the suspension is
                            to be agreed to, provided Spanish troops or patrols neither advance nor remain on the Eastn. side of the Sabine, except
                            as to Bayou Pierre where the Spanish troops may remain if in possession; but it is desirable tho’ not a sine qua non,
                            that they remove the troops across the Sabine, and leave the Bayou Pierre in its previous state.
                        Should Bayou Pierre have been taken into our possession, the possession, in case of a convention or
                            suspension may be restored on condition of its being put by the Spanish  in its previous state
                     Should hostilities have commenced; and the convention should be refused; but a concurrence
                            
                        
                        
                     
                                                
                            
                            
                            
                            
                           8 Nov. 1806
                        
                        
                     Heads of a Convention to be proposed between the Commanding officers of the American & Spanish troops
                            Westward of the Misipi & Southward of the Red River.
                        I. There shall be an immediate suspension of hostilities between the American & Spanish troops Westward
                            of the Misipi & South of the Red river; and the Sabine river & highlands including the Southern waters of the Red
                            river shall be assumed as a temporary line of separation between the troops of the two nations; those of America not
                            passing to the Westward or Southward of that line nor those of Spain to the Eastward or Northward of it.
                        II. The intercourse between the citizens & subjects of the two powers heretofore permitted, shall be
                            restored. [or]
                        II. No intercourse shall be allowed between the citizens & subjects of the two nations dwelling on either
                            side of the sd line, & any such person passing to the other side thereof may be imprisoned at pleasure at the nearest
                            post of the party arresting him.
                        III. Neither party shall establish any new military post between the Meridiens of Natchitoches and Nacogdoches,
                            but the increasing the strength of the military posts now held by them shall be no breach of this convention;
                        IV. Neither party shall excite the Indians to take up arms, or to take any part in the dispute between the
                            two nations: on the contrary their right [of self government in their own towns & territories, &] of passing freely &
                            amicably into the territories of these parties shall remain as heretofore
                        V. The citizens or subjects of either party who have been arrested by the troops of the other & are now
                            in confinement shall be immediately liberated, & passports given them to return home.
                        VI. The supreme authority of either nation shall be free to refuse it’s ratification of this convention;
                            & after ratifying it, shall be free to revoke it at pleasure; but no act shall be done in contravention of it by either
                            party during six months from the date of this convention, nor thereafter, until one month’s notice shall have been given the other party of such refusal to ratify or of such revocation.
                            
                        
                        
                     
                                                
                            
                            
                            
                            
                           8 Nov. 1806
                        
                        
                     
                        Substitute this instead of the first article
                     
                        There shall be an immediate suspension of hostilities between the American & Spanish troops westward of the
                            Mississippi. The Sabine river shall be assumed as a temporary line of separation between the troops of the two nations;
                            and the troops of neither party shall occupy any post on Red river or any of its waters above Natchitoches.
                        1st Note. It may however be agreed as an ultimatum that the Spaniards may keep possession of Bayou Pierre,
                            but the garrison not to exceed the number it 
                            before the 1t day of Sepr. last.
                        2d. Note. If the Spaniards agree to withdraw their troops to St. A[ntonio], leaving no more than a given number, say 300. at Nagodoches, it may be agreed that the Americans
                            will withdraw their troops from Red river, leaving no more than a given number, or 300. at Natchitoches, & in the other
                            settlements west of the banks of the Mississippi.
                        II. & II. agreed.
                        IVth. Words between [ ] may be omitted
                        Vth. Not to be considered as an ultimatum
                        
                        
                            
                        
                        
                     
                                                
                            
                        
                           Sir,
                                War Department Novr. 8. 1806
                            
                            The great probability of an amicable and early settlement of our differences with Spain at Paris, had
                            rendered the Executive of the United States, extremely desirous of avoiding actual hostilities, because it would be a mere distruction of human
                            life, without affecting, in the smallest degree, the settlement or its conditions. They had therefore determined to
                            assume the sabine as a temporary line of separation between the Troops of the two Nations, including no place actually
                            held by Spain, but Bayou Pierre, which was therefore excepted in the orders of May 6th, and that without any restriction as
                            to the force the Spaniards might chuse to place there; we yielded to their retaining its possession because they had
                            it: and the temporary ground we thought it best to take was the status quo.
                     The Executive hopes that you have
                            done no more than take the position, hinted at in a former letter of yours, between Bayou Pierre & Nacogdoches: but still on
                            our side of the Sabine, in order, by puting them in fear for Nacogdoches, to induce them to retire from Bayou Pierre. If
                            this has taken place, and without any actual hostility, it will be deemed fortunate: but if hostilities have actually
                            taken place in order to drive the Spaniards by force from Bayou
                            Pierre, the Executive regret it as contrary to their intentions, and as a useless sacrifice of the lives it may have
                            cost. But whether hostilities have been actually committed or not, you are immediately instructed to propose to
                            the Spanish Commandant, a written convention, of the tenor of the one now enclosed: and if it is agreed to, you will leave
                            at Natchitoches, only three companies, and withdraw the rest of his force to Fort Adams. But, if the convention cannot be obtained, you may agree to such temporary line of patroles between the
                            respective positions occupied by the Troops of the two Nations, as will prevent or suspend hostilities till further orders:—and
                            if you should have at that time, possession of Bayou Pierre, you may even agree, should it be insisted on, to withdraw the
                            United States troops from that settlement, provided that it shall not be occupied by the Spanish Troops.
                        If every proposition, either of convention, suspension of hostilities, or temporary line, shall be rejected, you will take the best measures, for
                            the protection & defence of the settlements in our actual possession: still observing, that if no hostilities shall have
                            begun, you are to remain, till attacked, strictly on the defensive: and that you are not, in any event whatever to cross the
                            Sabine River. If either a convention, or a suspension of hostilities, shall be agreed on, any Spanish Post East of the
                            Mississippi which may, as you seem to have contemplated, have been previously occupied by us, must be evacuated. Nor is any such post to be occupied, even in case hostilities are continued on the West of the
                            Mississippi, unless the safety of New Orleans shall in the joint opinion of Governor Claiborne and yourself, render it
                            necessary to take possession of the Country between the Mississippi & Pearl rivers. no part of the Country East of Pearl
                            river must in any event be occupied.
                     I am respectfully &c.
                        Heads of a Convention to be proposed between the Commanding Officers of the American and Spanish Troops
                            westward of the Mississippi and Southward of the Red river.
                        I. There shall be an immediate suspension of hostilities between the United States and Spanish Troops westward
                            of the Mississippi. The Sabine shall be assumed as a temporary line of seperation between the Troops of the two Nations: and the Tropps of neither party shall occupy any Post on Red river or any of its waters above Natchitoches.
                        II. The intercourse between the citizens and subjects of the two powers heretofore permitted, shall be
                            restored. [or]
                        No intercourse shall be allowed between the citizens and subjects of the two nations dwelling on either
                            side of the said line; and any such persons, passing to the other side thereof, may be imprisoned at pleasure at the nearest
                            post of the party arresting him.
                        III. Neither party shall establish any new Military post between the Meridiens of Natchitoches and Nacogdoches,
                            but the increasing the strength of the Military Posts now held by them, shall be no breach of this convention.
                        IV. Neither party shall excite the Indians to take up arms, or to take any part in the dispute between the
                            two Nations on the contrary their right [of self government in their own towns and territories &] of passing freely and
                            amicably into the territories of these parties shall remain as heretofore.
                        V. The citizens or subject of either party who have been arrested by the troops of the other, and are now
                            in confinement, shall be immediately liberated and passports given them to return home.
                        VI. The supreme authority of either Nation shall be free to refuse its ratification of this convention;
                            and after ratifying it, shall be free to revoke it at pleasure; but no act shall be done in contravention of it by either
                            party during six months from the date of this convention, nor thereafter, until one month’s notice shall have been given the other party of such refusal to ratify, or of such revocation.
                        
                        
                        
                        Notes—to Art I. It may however be agreed as an ultimatum that the Spaniards may keep possession of Bayou Pierre,
                            but the Garrison not to exceed the number it consisted of
                            before the 1st. day of June last.
                        If the Spaniards agree to withdraw their Troops to St Antonio leaving no more than a given number, say 300. at Nacogdoches, it may be agreed that the United States
                            will withdraw their troops from Red River leaving no more than a given number say 300, at Natchitoches and the other
                            settlements west of the banks of the Mississippi—
                        
                        
                           
                              Notes to Article
                              II.
                              agreed.
                           
                           
                              
                              IV.
                              The words between [ ] may be omitted.
                           
                           
                              
                              V.
                              Not to be considered as an ultimatum.
                           
                           
                              
                              III.
                              Not to be insisted on.
                           
                         
                     
                        
                        
                            
                        
                        
                    